IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SERGIO RAMIREZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4708

JORDA ENTERPRISES, INC./
TECHNOLOGY INSURANCE
COMPANY, INC.,

      Appellee.


_____________________________/

Opinion filed May 4, 2015.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Date of Accident: July 16, 2011.

Richard A. Sicking and Mark A. Touby of Touby, Chait & Sicking, P.L., Coral
Gables, for Appellant.

Rayford H. Taylor of Casey Gilson, P.C., Atlanta, Georgia, for Appellee.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., RAY and SWANSON, JJ., CONCUR.